Name: Commission Regulation (EEC) No 3757/90 of 20 December 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/47 COMMISSION REGULATION (EEC) No 3757/90 of 20 December 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 3701 /90 (4); Whereas with effect from 1 January 1991 Commission Regulation (EEC) No 2472/90 of 31 July 1990 Q alters CN codes 1806 20 90, 190211 00, 1902 19 10 and 1905 90 50 by subdividing them for statistical purposes ; whereas Regulation (EEC) No 1207/90 uses the CN codes and in consequence must be amended where these codes appear ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is amended as follows : 1 . Annex I, part 8 : CN code Table Additional code old new '1806 20 90 ' 1806 20 80 1806 20 95 18-2 18-2 18-2 *&gt; * * » old new '1902 11 00' ' 1902 11 10 1902 11 90' old new '1902 19 10' '1902 19 11 1902 19 19' old new '1905 90 50 '1905 90 45 1905 90 55 19-1 19-1 19-1 *&gt; * 2. Appendix to Annex I : first column of tables Table 18-2 CN code old new '1806 20 90' * 1806 20 80 1806 20 95' Table 19-1 CN code old new '1905 90 50' ' 1905 90 45 1905 90 55* (') OJ No L 164, 24. 6. 1985, p. 6. (2 OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 122, 14. 5. 1990, p. 1 . 0 OJ No L 361 , 24. 12. 1990, p . 1 . ft OJ No L 247, 10. 9. 1990, p. 1 . No L 360/48 Official Journal of the European Communities 22. 12. 90 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1990. For the Commission Ray MAC SHARRY Member of the Commission